Citation Nr: 9918770
Decision Date: 07/09/99	Archive Date: 09/09/99

DOCKET NO. 97-33 110               DATE JUL 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Entitlement to a compensable disability rating for evaluation of
suppurative otitis media with tympanic membrane perforation and
constant tinnitus left ear.

2. Entitlement to a compensable disability rating for laceration
scars, residuals of multiple stab wounds.

3. Entitlement to a compensable evaluation for a puncture wound
scar of the right hand.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to May 1972
and from January 1975 to July 1976. The veteran was discharged from
his first term of service, from December 1968 to May 1972, under
other than honorable conditions. This discharge was determined in
July 1972 to have been because of willful and persistent misconduct
and did not entitle the veteran to benefits under 38 C.F.R. 3.12(4)
(1972).

This appeal arises from an adverse decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, dated
in July 1997. That decision denied the veteran's claims of
entitlement to compensable ratings for residuals, lacerations,
multiple stab wounds; residual scar, right hand injury (puncture
wound); and suppurative otitis media, with tympanic membrane
perforation. The denials were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review.

FINDINGS OF FACT

1. The laceration scars, residuals of multiple stab wounds, result
in no functional impairment and are not objectively tender or
painful.

2. The scar, residuals of puncture wound to the right hand, results
in no functional impairment and is not objectively tender or
painful.

- 2 -

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for laceration scars,
residuals of multiple stab wounds, have not been met. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.20, 4.118, Diagnostic
Codes 7804, 7805 (1998).

2. The criteria for a 10 percent rating and no more for a scar,
residuals of puncture wound to the right hand, have been met. 38
U.S.C.A. 1155, 5107; 38 C.F.R. 4.1, 4.20, 4.118, Diagnostic Codes
7804, 7805 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of t@e record, the Board concludes that the veteran's
claims for increased disability rating are well grounded within the
meaning of the statutes and judicial construction. See 38 U.S.C.A.
5107(a) (West 1991); see also Proscelle v. Derwinski, 2 Vet. App.
629, 632 (1992). In order to present a well-grounded claim for an
increased rating of a service connected disability, a veteran need
only submit his or her competent testimony that symptoms,
reasonably construed as related to the service-connected
disability, have increased in severity since the last evaluation.
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 7 Vet.
App. 134 (1994).

Disability ratings are based on the average impairment of earning
capacity resulting from disability. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.1 (1998). The average impairment as set forth in VA's
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4,
includes diagnostic codes which represent particular disabilities.
Generally, the degrees of disabilities specified are considered
adequate to compensate for a loss of working time proportionate to
the severity of the disability. Id.

3 -

The determination of whether an increased evaluation is warranted
is to be based on review of the entire evidence of record and the
application of all pertinent regulations. See Schaftath v.
Derwinski, I Vet. App. 589 (1991). These regulations include, but
are not limited to, 38 C.F.R. 4.1, which requires that each
disability be viewed in relation to its history.

Although medical reports must be interpreted in light of the whole-
recorded history, the primary concern in a claim for an increased
evaluation for a service-connected disability is the present level
of disability. Where entitlement to compensation has already been
established, and an increase in the disability rating is at issue,
the present level of disability is of primary concern. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible for
determining whether the preponderance of the evidence is against
the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If
so, the claim is denied; if the evidence is in support of the claim
or is in equal balance, the claim is allowed. Id.

Factual Background

Review of the veteran's service medical records reveals that in
October 1975 he was assaulted in Waikiki by two women and was
stabbed in multiple areas over the body including the shoulders and
the.left upper chest. He developed a "sucking" chest wound. He was
admitted in minimal pain with shortness of breath and multiple stab
wounds to the neck, shoulder, left chest, right upper back, left
lower leg, and right posterior scapular area. All stab wounds
except the one to the chest were superficial. The pneumothorax was
treated with a chest tube and he was discharged after eleven days.

In December 1975 the veteran received a puncture wound from an ice
pick to the dorsal aspect of the right hand. The wound was a 1/4 to
1/3-cm puncture laceration on the dorsum of the right hand. The
veteran reported "excruciating pain" when he clenched his fist in
January 1976.

- 4 - 

No residuals of these injuries were noted on the veteran's exit
examination in June 1976.

The veteran was examined by VA in June 1977. There was no
limitation of motion. The veteran was described as having had small
stab wounds of the left lower anterior chest wall and left upper
anterior chest wall. He had stab wounds over the lateral anterior
aspect of each arm. There was one stab wound in the right upper
back. He had a stab wound in the right extensor surface of the
right wrist. He had small scars of the right lower thigh and left
lower leg. All the scars were small, none were over 3/4" long by
1/4" wide. The veteran reported that he had no control of his right
arm, being unable to throw a baseball like he use to and had some
loss of strength in the right arm. Full exam did not show evidence
of any loss of strength or movement of either arm or limb. His
chest did not show any residual from the stab wounds.

A neurologic examination in July 1977 noted complaints of pain in
the veteran's right arm and shoulder. On physical examination no
abnormalities were noted. There was no muscle weakness, no tremor,
and no incoordination. The impression was a negative neurological
examination.

The veteran underwent VA examination in March 1997. He reported
that he had a sharp stabbing pain in both arms that had an
intensity of 10 on a scale from 1 to 10. The following scars were
noted: 2 by 2 cm. scar on the left upper anterior chest wall; 2 cm
by 1/2 cm scar posterior right arm near shoulder; 2 cm by 1/2 cm
scar posterior lateral right thoracic spine; 2 cm by 2 cm scar left
anterior upper left arm, 2.5 cm lower left rib cage scar and 1/2 cm
scar of the right dorsal hand between the 3rd and 4th metatarsal
bones. The scars were noted to be white. There was no inflammation,
swelling, depression, abnormality in vascular supply, or
ulceration. The scars of both arms and of the right hand were noted
to be tender and painful on palpation. There were no cosmetic
effects of the scars. There was no limitation of function produced
by the scars. Strength test of the right and left hands were: Right
- 26 kg, 28 kg, 26 kg; and Left - 30 kg, 30 kg, 26 kg. An X-ray
examination

- 5 -

of the veteran's chest revealed no abnormality. The diagnoses were
scars of the right hand, right posterior upper arm and left upper
anterior arm, status post residual pain; and scars of the back,
anterior chest wall, and lateral left flank area, which were all
asymptomatic.

The veteran was afforded another VA examination in May 1997. The
veteran reportedly described his scars as mostly asymptomatic, but
with intermittent shooting pains. On examination, one scar on the
left shoulder and another on the left arm were described as
slightly elevated and soft. The rest were all soft and flat. None
of the scars were adherent, tender or painful. It was also noted
that they caused no functional limitation.

The veteran submitted a statement in September 1997. He asserted
that after he was mugged during service he was in a coma for a week
and was hospitalized for a month and a half. He reported continuing
pain in the areas of his scars.

In another statement, also submitted in September 1997, the veteran
reported that his stab wounds made his arms "involuntarily twitch
controllably with a highly degree of constant pain."

The veteran was afforded an orthopedic examination for compensation
purposes in April 1998. The veteran was described as right-handed.
The veteran reported that he experienced an intermittent stabbing,
shooting pain, also described as a "flash pain," in the middle of
the topside of his hand. There was nothing the veteran did to
aggravate the pain. The veteran had noticed loss of grip strength
in his right hand. He reported that he was no unable to lift more
than approximately one gallon of water, or to write for extended
periods of time. He was able to write a couple of sentences, but
then had to stop. The pain radiated into the knuckles of the right
hand, but was otherwise localized to the middle of the top of the
hand. He was able to do to nothing to relieve the pain in his right
hand.

On objective examination there was an approximately 2cm barely
perceptible linear scar on the dorsum of the right wrist. There
were two 1 -cm linear scars over the left

- 6 -

deltoid region. There was a 1-1/2cm scar over the hemithorax. There
was a 2mm scar over the right posterior deltoid region. There was
no tenderness of the scars.

The scars were not adherent. The texture of the scars was smooth.
There was no alteration or breakdown of the skin. There was no
elevation or depression of the scars. There was no underlying soft
tissue loss or muscular loss. There was no inflammation, edema, or
keloid formation. The color of the scars was slightly lighter than
normal skin. There was no disfigurement noted in the scars. There
were no signs of bums. There was no limitation of function of any
of the scars.

There was an entry but no exit scar on the right wrist. There was
no tissue loss of the right hand or wrist. There was no sensitivity
or tenderness of the scar on the right wrist. There were no
adhesions, or tendon damage. There was no joint or nerve damage.
There was no muscle herniation. There was no loss of muscle
function. There was no involvement of the joints. The muscle
strengths indicated a slight loss of grip strength on the right
compared to the left. The test results were right - 18 lbs., 18
lbs., 18 lbs., and left - 26 lbs., 22 lbs., 20 lbs.

The examiner diagnosed multiple scars of the left and right upper
extremities and chest, which were not causing any functional
limitation or disfigurement, a non- disfiguring, non-functionally
disabling stab wound scar of the right wrist, and a slight loss of
right grip strength.

Rating Criteria

The veteran's scars have been rated by the RO according to the
criteria of Diagnostic Code (DC) 7805. That code directs the rating
to be based upon limitation of function of the part affected. The
other applicable code for scars would be DC 7804, under which scars
that are superficial, but tender and painful on objective
demonstration are assigned a 10 percent disability rating.

7 - 

Analysis

Review of the examinations reveals that on the three most recent
examinations it was found that the scars caused no functional
limitation. Thus, while it has been noted that the veteran had a
slight loss of right hand strength, the examiners did not attribute
this functional loss to the service connected scars.

The scars on the veteran's right hand and on both arms were noted
in March 1997 to be tender and painful on palpation. However, the
VA examiner found no objective evidence of tenderness or pain on
the May 1997 examination, and the examiner conducting the April
1998 examination concurred with the May 1997 findings. The veteran
has consistently argued that his scars cause varying amounts of
pain. However, to warrant a compensable evaluation the scars must
be tender and painful on objective demonstration.

The only recent objective evidence of painful and tender scars
consists of the findings on the March 1997 examination. The finding
on that examination is less probative than the findings on the two
subsequent examinations. The examiner who conducted the March 1997
examination, did not have the claims folder available for review;
while the claims folder was available for both of the subsequent
examinations, and the examiner conducting the April 1998
examination made reference to information contained in that folder.
Accordingly the Board finds that the preponderance of the evidence
is against a finding that any of the veteran's scars are
objectively shown to be painful or tender.

Inasmuch as all of the objective evidence is to the effect that the
veteran has no functional impairment from his scars, the
preponderance of the evidence is also against the grant of a
compensable evaluation based upon functional impairment due to
scars. The benefits sought on appeal are accordingly denied.

8 -

ORDER

Entitlement to a compensable evaluation for laceration scars,
residuals of multiple stab wounds, is denied.

Entitlement to a compensable evaluation for a puncture wound scar
of the right hand, is denied.

REMAND

Initial consideration of the veteran's claim of entitlement to a
compensable rating for suppurative otitis media with tympanic
membrane perforation and constant tinnitus left ear reveals further
development must be completed prior to appellate consideration. On
May II, 1999, VA announced amendments to the criteria for
evaluating disability from diseases of the ear effective June 10,
1999. 64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R.
4.85-4.87).

When a law or regulation changes while a case is pending, the
version most favorable to the claimant applies, absent
congressional intent to the contrary. Karnas, 1 Vet. App. at 312-
313. However, it could be a denial of due process for the Board to
evaluate the veteran's claim under the new criteria in the first
instance. Bernard v. Brown, 4 Vet. App. 384 (1993). In this case,
the RO has not had the opportunity to evaluate and assign a
disability rating to the veteran's left ear disorder under the
recently finalized regulatory changes. As such changes may be more
favorable to the veteran's claim, the RO must be allowed to
adjudicate the veteran's claim under the revised regulations before
a final review by the Board. Additionally, the Board notes that an
additional VA examination may be in order if it is determined that
the current medical evidence is inadequate to evaluate the
veteran's disabilities under the recently revised criteria.

In view of the foregoing, this case is REMANDED for the following:

- 9 -

The RO should readjudicate the veteran's claim of entitlement to a
compensable rating for suppurative otitis media with tympanic
membrane perforation and constant tinnitus of the left ear. The
claim should be adjudicated under the new and old rating criteria.
If the benefits sought remain denied, the RO should issue a
supplemental statement of the case containing all pertinent laws
and regulations, not previously provided to the veteran and his
representative.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994),38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

10 - 

